Title: From Thomas Jefferson to Rufus Woodward, 7 July 1820
From: Jefferson, Thomas
To: Woodward, Rufus


Sir
Monticello
July 7. 20.
Your favor of June 20. is just now recieved, it having been deemed expedient to employ our whole funds, in the erecting the necessary buildings for our university, all determination respecting professors are postponed until that object is accomplished. nor can the term of the opening of the University be at all ascertained at this time. accept the tender of   Th: Jefferson